DECISION
On September 7, 2001, the Defendant was sentenced to the Montana State Prison for the period of thirty-five (35) years with five (5) years suspended; plus ten (10) years for the use of a weapon with five (5) years suspended for a total of forty-five (45) years with ten (10) years suspended, for the offense of Robbery, a Felony. The sentenced was ordered to run consecutive with the sentence the Defendant received in Custer County. The Defendant was granted credit for time served in the amount of thirty (30) days.
On April 6, 2004, a sentence review hearing was held pursuant to the Criminally Convicted Youth Act, §41-5-2510, MCA. The Court believed that some reduction in the “hard time” portion of his sentence was in order so that he would have an earlier opportunity at parole. Accordingly, on April 6, 2004, the Court Ordered that the Defendant’s sentence remain at forty-five (45) *70years to the Montana State Prison, with the suspended portion increased from ten (10) years to twenty (20) years. Thus the total sentence imposed by the Court was forty-five (45) years commitment to the Montana State Prison, with twenty (20) years suspended, for the offense of Robbery, a Felony. All other provisions of the Sentencing Order of September 7, 2001 were ordered to remain in full force and effect.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.